PER CURIAM.
In Muir v. Muir, 925 So.2d 356 (Fla. 5th DCA 2006) (Muir I), we determined that, based on contract language in the marital settlement agreement, the retroactive reduction in alimony should commence on the date Appellant started making reduced alimony payments. While Muir I was pending, the order being challenged in the instant appeal was entered. It determines alimony arrearages in contravention of the settlement agreement and our mandate in Muir I. On remand, the court shall recalculate arrearages consistent with Muir I.
We have considered and rejected, without discussion, Appellant’s second point on appeal.
REVERSED and REMANDED.
SAWAYA, ORFINGER and TORPY, JJ., concur.